Citation Nr: 1546937	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by: The American Legion	


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  He died in October 2006.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing was held before the Board in September 2009.  A hearing transcript is of record.

In a June 2014 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In March 2015, the Court granted a Joint Motion for Remand (JMR) which remanded the Board's June 2014 decision back to the Board for further development.  Specifically, the JMR instructs the Board to adjudicate whether the Veteran had diabetes, whether the diabetes was presumptively related to herbicide (Agent Orange) exposure and if so, whether entitlement to service connection for cause of death is warranted.  Additionally, the Board notes the appellant requests reconsideration of the adequacy of the January 2011 VA examination.  



FINDING OF FACT

Agent Orange exposure in the form of diabetes mellitus was a contributing cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the appellant in December 2006.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran's records adequate review/examinations.  The examiners considered the relevant history, provided a detailed description of the conditions, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

In this case, the Veteran's wife is seeking service connection for the Veteran's diabetes mellitus based on herbicide exposure, alleging it ultimately caused the Veteran's death.  VA regulations provide the death of a veteran shall be considered due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2015). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain chronic diseases, such as diabetes mellitus, are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.
Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The January 2011 VA examination found there is no indication in the records that the Veteran was symptomatic for diabetes mellitus.  The examiner noted there was one isolated record in the wife's log of glucose of 211 but a diagnosis of diabetes must be confirmed on a subsequent day by repeat measurement, repeating the same test for confirmation.  The examiner further indicated that although the Veteran's elevated blood glucose levels could possibly meet the criteria for diabetes, it is not known on all levels if these were fasting tests.  Furthermore, there is no documentation in the c-file records that the Veteran was treated for diabetes.

Ultimately, however, the examiner opined it is as least as likely as not that the Veteran was diabetic, meeting the diagnostic criteria, untreated, although not included as a past medical history in the medical records.  The Board finds the January 2011 examiner provided a diagnosis of diabetes mellitus for the Veteran based on his medical opinion and review of the medical history of the Veteran.  Therefore, the Board finds the first prong of the service connection claim is satisfied.  

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, diabetes mellitus is a disease for which service connection will be presumed, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

The Veteran's DD Form 214 indicates that he had service in the Republic of Vietnam (Vietnam).  As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  Moreover, the Board notes diabetes is a disability that is subject to this presumption.  38 C.F.R. § 3.303(e)(2015).  

In order for service connection to be granted based on the Veteran's presumed exposure to herbicides there must also be medical evidence to support a finding that there was a causal relationship because the Veteran's service and his diabetes mellitus.  

The October 2006 Certificate of Death lists pancreatic cancer as the Veteran's cause of death.  However, a subsequent September 2007 Certificate of Death lists pancreatic cancer as the cause of death and diabetes as a significant condition contributing to death but not resulting in the underlying cause of death given which is pancreatic cancer.

An autopsy was performed in October 2006 which listed the cause of death as "widely disseminated pancreatic adenocarcinoma complicated with peritoneum effusion and acute pneumonia.  The widely disseminated malignancy is consistent histologically with pancrease primary.  Diabetes mellitus was not listed in the final anatomic diagnoses.

The record also includes an undated statement from Dr. S.A., M.D. which states the Veteran had recurring pancreatitis and diabetes with the cause of the pancreatitis unknown.  However, it is believed to have been from previous Agent Orange exposure.  He subsequently had cancer of the pancreas. 

In the September 2009 hearing testimony, the Veteran's wife testified the Veteran's death certificate lists diabetes as a contributing factor to his death and because the Veteran has in-country service in Vietnam, he is presumed to have been exposed to Agent Orange.  She further testified that when her husband returned from Vietnam he had a number of problems that continued until his death, none of which he had before he went to Vietnam.  Specifically, she indicated he had boils on his head, neck and back.  He would have night sweats and trips to the bathroom two or three times a night, which is a starting sign that he was diabetic.  Another sign of diabetes was his weight.  She testified he was 20 pounds overweight but was not lazy.  Notwithstanding his activity level, he continued to gain weight.  The Veteran's wife also testified that the Veteran suffered from reflux disease and was burping constantly, which was another sign of diabetes.

She also testified that the Veteran never complained about his cancer to anyone so it stands to reason he also did not complain about his high sugar.  He just watched his diet and exercised.  He also had enzyme capsules to help digest his food which she testified was a reason he was not put on insulin.

Regarding the death certificates, the Veteran's wife testified that two certificates were completed.  The first death certificate was completed in a hurry and there was no autopsy done.  When the Veteran's wife pointed out the Veteran's high glucose levels, an autopsy was performed and a second certificate was completed to show pancreatic cancer as well as diabetes.  However, the second death certificate indicates the autopsy results were not reviewed.

The January 2011 examiner noted the original death certificate from early October 2006, which was a notarized copy, does not list diabetes as a contributing condition to death.  However, an additional notarized death certificate dated in late September 2007 does list diabetes as a contributing factor, although it does specify not resulting in the underlying cause of pancreatic cancer.  Further the examiner stated that medical literature based on scientific studies does not find diabetes causes pancreatitis or pancreatic cancer and therefore, the Veteran's diagnosed pancreatic cancer and chronic pancreatitis were not caused by or secondary to diabetes. 

The Board acknowledges that the appellant contends the January 2011 examiner's reasoning in concluding that diabetes does not cause pancreatitis or pancreatic cancer is inadequate.  However, the Board finds the January 2011 examiner's opinion to be well reasoned and thorough, having considered the entire record and providing specific medical evidence for the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The record also includes lay statements regarding the Veteran's symptoms and medical condition.  The Veteran's wife submitted a statement in December 2010 which indicated there was no other reason for his death in the Veteran's medical history other than Agent Orange toxins.  The Veteran's sister, C.F., also submitted a statement in January 2011 indicating there was no history of diabetes or pancreatic cancer in their family until the Veteran became ill.  

The record also includes a letter from P.F., LPN dated January 2011 which describes the Veteran as suffering some lightheadness, dizziness, blurred vision, being hungry even after a meal and having to take frequent naps.  He also gained weight even though he ate a low sugar, low fat diet and if he did not eat he would become lightheaded and dizzy with vision problems.

The Board has considered these statements regarding the Veteran's diabetic symptoms.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to diagnose the Veteran with diabetes mellitus as well as to attribute any medical diagnosis of record to Agent Orange exposure.

The Board acknowledges that the January 2011 examiner's opinion does not find diabetes mellitus to be a contributing factor to the Veteran's death and the Board has given the examiner's opinion probative weight, including the diagnosis of diabetes mellitus despite no documentation in the record of such a diagnosis.  

Weighed against this unfavorable evidence is the favorable evidence consisting of the Veteran's September 2007 Certificate of Death which lists pancreatic cancer as the cause of death and diabetes as a significant condition contributing to death but not resulting in the underlying cause of death given which is pancreatic cancer.  The Board finds this evidence of cause of death provides probative evidence that the Veteran's diabetes mellitus, which is presumed to have been caused by Agent Orange exposure in Vietnam, was a significant condition contributing to the death of the Veteran.  As such, that documentation satisfies the equipoise evidentiary standard for this element.

In sum, the Board finds that the evidence is at least in equipoise as to the Veteran's contributory cause of death being diabetes mellitus.   For the reasons stated above, the Board concludes that the preponderance of evidence supports a finding that the Veteran's diabetes mellitus contributed to the Veteran's death.   Hence, the appeal must be granted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).   


ORDER

Entitlement to service connection for the Veteran's cause of death, to include as due to herbicide exposure, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


